DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	IDS filed 11/24/2021, 6/28/2021, and 5/28/2020 are being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"control module configured to control", "primary user interface configured to: display", "secondary user interface … configured: display" in claim 1;
"control module" in claims 4, 6, 8, 9, and 12;
"primary user interface" in claims 3-9, and 12-19;
"secondary user interface" in claims 3, 7, and 15;
"wi-fi module configured to communicate" in claim 10; and 
"controlled devices … configured to control" in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 5, 7, 12, 15, and 17 are objected to because of the following informalities:
Claim 5 recites, "wherein the setpoint temperature limit of the zone [line 1]." The examiner suggests, "wherein the setpoint temperature limit of its associated zone."
Claim 7 recites, "wherein the secondary user interface includes or is in communication with an IAQ sensor to sense an air quality in its associated zone [line 3]." The examiner suggest, "wherein the secondary user interface includes or is in communication with the IAQ sensor to sense an air quality in its associated zone."
Claim 12 recites, "over a predetermine period of time [line 3]." The examiner suggest, "over the predetermined period of time."
Claim 15 recites, "environmental control of a first zone [line 7]." The examiner suggests, "environmental control of the first zone."
Claim 17 ends with a semicolon. Examiner suggests replace the semicolon with a period. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atchison [U.S. Pub. 2020/0217524] in view of Gillette et al. ("Gillette") [U.S. Pub. 2019/0277531].

With regard to claim 1, Atchison teaches a multi-zone environmental conditioning system ("A zoning system for a heating, ventilation, and/or air conditioning (HVAC) system [abstract]") comprising: 
a plurality of controlled devices [fig. 6: Damper Assemblies (106)] that control environmental quality of air ("damper to control an airflow into the zone [par. 0012]"), wherein each controlled device is associated with a respective one of a plurality of zones ("Each zone 102 may include a corresponding zone temperature control device 104, or zone thermostat, as well as a corresponding damper assembly 106 [par. 0043]"); 
a primary user interface associated with a first zone of the plurality of zones ("the master temperature control device 112 may be located in a respective zone 102 that is utilized or occupied most frequently [par. 0043]"), the primary user interface configured to: 
display information to a user ("the zone temperature control device 104 includes a plurality of icons 180 that may be utilized for controlling various functions of the HVAC unit 12, the residential heating and cooling system 50, and/or another HVAC system [par. 0056]"); 
receive a plurality of inputs from the user concerning control of at least the first zone ("the master temperature control device 112 may be one of the zone temperature control devices 104, and thus monitor a current temperature and receive an input indicative of a temperature set point for an associated zone 102, in addition to performing the zone control over each of the other zones 102 [par. 0053]"); and 
transmit signals for controlling the controlled device associated with at least the first zone ("the master temperature control device 112 may send a control signal to a respective damper assembly 106 [par. 0051]"); and 
a secondary user interface associated with a zone of the plurality of zones other than the first zone ("Each zone 102 may include a corresponding zone temperature control device 104, or zone thermostat [par. 0043]") and being configured to: 
display information to the user [fig. 7: Temperature Control Device (104)]; and 
receive at least one input from the user concerning control of the associated zone ("the temperature setting icon 182 enables a user to set the temperature set point within the zone 102 associated with the zone temperature control device 104 [par. 0056]"); 
wherein the secondary user interface is in communication with the primary user interface ("each zone temperature control device 104 of the plurality of zone temperature control devices 104 may provide feedback to the master temperature control device 112 [par. 0050]") such that the primary user interface transmits signals for controlling a controlled device associated with the associated zone using information obtained from the secondary user interface ("The master temperature control device 112 may then compare the feedback indicative of the current temperature within a respective zone 102 to the temperature set point of the respective zone 102 [par. 0050]" and "Based on the comparison of the feedback, the master temperature control device 112 may send a control signal to a respective damper assembly 106, such that a position of the damper 108 is adjusted by the damper actuator 110 of the respective damper assembly 106 [par. 0051]").
Although Atchison teaches the primary user interface comprising control logic to control the plurality of controlled devices ("The processor 116 may execute instructions stored in the memory 118, such as instructions to send and receive communications to and from the zone temperature control devices 104 and/or the damper actuators 110 [par. 0045]"), 
Atchison does not explicitly teach a control module configured to control the plurality of controlled devices, where the primary user interface is in communication with the control module and transmits signals to the control module for controlling the controlled devices.
In an analogous art (HVAC control), Gillette teaches a control module [fig. 5: Base (106)] configured to control a plurality controlled devices ("A control device 16, one type of which may be a thermostat … may be used to regulate operation of one or more components of the HVAC unit 12 or other components, such as dampers and fans [par. 0019]" and "As discussed below, a thermostat, such as the control device 16 may be removable from a base [par. 0037]"), where a primary user interface [fig. 5: Thermostat (102)] is in communication with the control module and transmits signals to the control module for controlling the controlled devices ("the thermostat 102 may communicate with the HVAC system 104 through the control base 106 [par. 0044]").
Gillette further teaches, "The present disclosure is directed to heating, ventilation, and air conditioning (HVAC) systems which may be controlled via a portable thermostat [par. 0016]."
	It would have been to one of ordinary skill in the art at the time of filing the invention to have modified Atchison's teachings of a primary user interface that comprises control logic to control the plurality of controlled devices, to make separable the control logic from the primary user interface as taught by Gillette, for the benefit of making the primary user interface portable.

With regard to claim 2, the combination above teaches the system of claim 1. Atchison in the combination further teaches wherein the controlled devices include dampers ("Each zone 102 may include a corresponding zone temperature control device 104, or zone thermostat, as well as a corresponding damper assembly 106 [par. 0043]").

With regard to claim 3, the combination above teaches the system of claim 1. Atchison in the combination further teaches wherein the primary user interface includes or is in communication with a temperature sensor configured to sense a temperature in the first zone ("the master temperature control device 112 may be one of the zone temperature control devices 104, and thus monitor a current temperature and receive an input indicative of a temperature set point for an associated zone 102 [par. 0053]"); and 
wherein the secondary user interface includes or is in communication with a temperature sensor configured to sense a temperature in its associated zone ("Each zone temperature control device may be configured to monitor a temperature within an associated zone [par. 0041]"); 
wherein the temperature from each of the plurality of zones is communicated to the primary user interface ("each zone temperature control device 104 of the plurality of zone temperature control devices 104 may provide feedback to the master temperature control device 112 [par. 0050]"); 
wherein the primary user interface is configured to determine whether the temperature of each zone of the plurality of zones is at or near a setpoint temperature limit of its associated zone ("the master temperature control device may send a control signal to adjust a position of a damper based on a difference between a temperature within a zone and a temperature set point of the zone [par. 0041]"); and 
wherein the primary user interface relays the determination to the control module ("the master temperature control device may send a control signal to adjust a position of a damper based on a difference between a temperature within a zone and a temperature set point of the zone [par. 0041];" where Gillette in the combination teaches, "the thermostat 102 may communicate with the HVAC system 104 through the control base 106 [par. 0044]").

With regard to claim 4, the combination above teaches the system of claim 3. Atchison in the combination further teaches wherein, when the primary user interface determines that the temperature of at least one zone is not at or near the setpoint temperature limit of that zone, the control module controls at least one controlled device associated with the at least one zone to activate ("When the temperature sensed inside the residence 52 is higher than the set point on the thermostat, or the set point plus a small amount, the residential heating and cooling system 50 may become operative to refrigerate additional air for circulation through the residence 52 [par. 0031]" and "the master temperature control device may send a control signal to adjust a position of a damper based on a difference between a temperature within a zone and a temperature set point of the zone [par. 0041];" where Gillette in the combination teaches, "the thermostat 102 may communicate with the HVAC system 104 through the control base 106 [par. 0044]").

With regard to claim 5, the combination above teaches the system of claim 3. Atchison in the combination further teaches wherein the setpoint temperature limit of the zone is based on a mode input at the primary user interface ("when the system is operating in air conditioning mode … When the temperature sensed inside the residence 52 is higher than the set point on the thermostat, or the set point plus a small amount, the residential heating and cooling system 50 may become operative to refrigerate additional air for circulation through the residence 52 [par. 0031]" and "the master temperature control device may send a control signal to adjust a position of a damper based on a difference between a temperature within a zone and a temperature set point of the zone [par. 0041]").

With regard to claim 6, the combination above teaches the system of claim 3. Atchison in the combination further teaches wherein, when the primary user interface determines that the temperature of the plurality of zones satisfies the setpoint temperature limits, the control module controls the controlled devices to deactivate ("When the temperature reaches the set point, or the set point minus a small amount, the residential heating and cooling system 50 may stop the refrigeration cycle temporarily [par. 0031]" and "the master temperature control device may send a control signal to adjust a position of a damper based on a difference between a temperature within a zone and a temperature set point of the zone [par. 0041];" where Gillette in the combination teaches, "the thermostat 102 may communicate with the HVAC system 104 through the control base 106 [par. 0044]").

With regard to claim 15, Atchison teaches a method comprising: 
controlling a plurality of controlled devices ([fig. 6: Damper Assemblies (106)] and "send the control signals to the respective damper assembly 106 [par. 0051[") which are each configured to control environmental air quality ("damper to control an airflow into the zone [par. 0012]") within a respective plurality of zones ("Each zone 102 may include a corresponding zone temperature control device 104, or zone thermostat, as well as a corresponding damper assembly 106 [par. 0043]"); 
displaying, by a primary user interface within a first zone of the plurality of zones ("the master temperature control device 112 may be located in a respective zone 102 that is utilized or occupied most frequently [par. 0043]"), information to a user ("the master temperature control device 112 may be one of the zone temperature control devices 104 [par. 0053]" and "the zone temperature control device 104 includes a plurality of icons 180 that may be utilized for controlling various functions of the HVAC unit 12, the residential heating and cooling system 50, and/or another HVAC system [par. 0056]"); 
receiving, by the primary user interface, one or more first inputs from the user, wherein the one or more inputs are associated with environmental control of a first zone ("the master temperature control device 112 may be one of the zone temperature control devices 104, and thus monitor a current temperature and receive an input indicative of a temperature set point for an associated zone 102 [par. 0053]"); 
transmitting, by the primary user interface, one or more signals ("the master temperature control device 112 may send a control signal to a respective damper assembly 106 [par. 0051]"); 
wherein the signals are associated with at least one of the controlled devices within the first zone ("the master temperature control device 112 may send a control signal to a respective damper assembly 106 [par. 0051]"); and 
displaying, by a secondary user interface within a second zone of the plurality of zones, information to the user ("the temperature setting icon 182 enables a user to set the temperature set point within the zone 102 associated with the zone temperature control device 104 [par. 0056]"); and 
receiving, by the secondary user interface, one or more second inputs from the user ("the temperature setting icon 182 enables a user to set the temperature set point within the zone 102 associated with the zone temperature control device 104 [par. 0056]"); 
wherein the secondary user interface is in communication with the primary user interface ("each zone temperature control device 104 of the plurality of zone temperature control devices 104 may provide feedback to the master temperature control device 112 [par. 0050]") such that the primary user interface transmits one or more signals for controlling a controlled device associated with the second zone responsive to the one or more second inputs received at the secondary user interface ("The master temperature control device 112 may then compare the feedback indicative of the current temperature within a respective zone 102 to the temperature set point of the respective zone 102 [par. 0050]" and "Based on the comparison of the feedback, the master temperature control device 112 may send a control signal to a respective damper assembly 106, such that a position of the damper 108 is adjusted by the damper actuator 110 of the respective damper assembly 106 [par. 0051]").
Although Atchison teaches the primary user interface comprising control logic to control the plurality of controlled devices ("The processor 116 may execute instructions stored in the memory 118, such as instructions to send and receive communications to and from the zone temperature control devices 104 and/or the damper actuators 110 [par. 0045]"), 
Atchison does not explicitly teach a computing device configured to control the plurality of controlled devices, where the primary user interface is in communication with the computing device and transmits signals to the computing device for controlling the controlled devices.
In an analogous art (HVAC control), Gillette teaches a computing device [fig. 5: Base (106)] configured to control a plurality controlled devices ("A control device 16, one type of which may be a thermostat … may be used to regulate operation of one or more components of the HVAC unit 12 or other components, such as dampers and fans [par. 0019]" and "As discussed below, a thermostat, such as the control device 16 may be removable from a base [par. 0037]"), where a primary user interface [fig. 5: Thermostat (102)] is in communication with the computing device and transmits signals to the computing device for controlling the controlled devices ("the thermostat 102 may communicate with the HVAC system 104 through the control base 106 [par. 0044]").
Gillette further teaches, "The present disclosure is directed to heating, ventilation, and air conditioning (HVAC) systems which may be controlled via a portable thermostat [par. 0016]."
	It would have been to one of ordinary skill in the art at the time of filing the invention to have modified Atchison's teachings of a primary user interface that comprises control logic to control the plurality of controlled devices, to make separable the control logic from the primary user interface as taught by Gillette, for the benefit of making the primary user interface portable.

With regard to claim 19, the combination above teaches the method of claim 15. Atchison in the combination teaches the method further comprising: 
receiving, by the primary user interface, environmental information from one or more sensors ("the master temperature control device 112 may be one of the zone temperature control devices 104, and thus monitor a current temperature and receive an input indicative of a temperature set point for an associated zone 102 [par. 0053]"); and 
comparing received environmental information to an environmental setpoint ("The master temperature control device 112 may then compare the feedback indicative of the current temperature within a respective zone 102 to the temperature set point of the respective zone 102 [par. 0050]"); 
wherein the setpoint is determined based on input from the user ("the temperature setting icon 182 enables a user to set the temperature set point within the zone 102 associated with the zone temperature control device 104 [par. 0056]"); and 
wherein transmitting, by the primary user interface, one or more signals to the computing device is based at least in part on the setpoint (" Based on the comparison of the feedback, the master temperature control device 112 may send a control signal to a respective damper assembly 106, such that a position of the damper 108 is adjusted by the damper actuator 110 of the respective damper assembly 106 [par. 0051]").

With regard to claim 20, the combination above teaches the method of claim 15. Atchison in the combination further teaches wherein transmitting one or more signals to the computing device is based at least in part on a mode input  ("when the system is operating in air conditioning mode … When the temperature sensed inside the residence 52 is higher than the set point on the thermostat, or the set point plus a small amount, the residential heating and cooling system 50 may become operative to refrigerate additional air for circulation through the residence 52 [par. 0031]" and "the master temperature control device may send a control signal to adjust a position of a damper based on a difference between a temperature within a zone and a temperature set point of the zone [par. 0041];" where Gillette in the combination teaches, "the thermostat 102 may communicate with the HVAC system 104 through the control base 106 [par. 0044]").

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Atchison in view of Gillette further in view of Sinha et al. ("Sinha") [U.S. Pub. 2020/0141608].

With regard to claim 7, the combination of Atchison and Gillette teaches the system of claim 1.  wherein the primary user interface includes or is in communication with a temperature sensor to sense an air temperature in the first zone ("the master temperature control device 112 may be one of the zone temperature control devices 104, and thus monitor a current temperature and receive an input indicative of a temperature set point for an associated zone 102 [par. 0053]"); 
wherein the secondary user interface includes or is in communication with a temperature sensor to sense an air temperature in its associated zone ("Each zone temperature control device may be configured to monitor a temperature within an associated zone [par. 0041]"); 
wherein a parameter indicative of the air temperature of the plurality of zones is communicated to the primary user interface ("each zone temperature control device 104 of the plurality of zone temperature control devices 104 may provide feedback to the master temperature control device 112 [par. 0050]"); 
wherein the primary user interface determines whether the air temperature of each zone of the plurality of zones meets an air temperature requirement ("the master temperature control device may send a control signal to adjust a position of a damper based on a difference between a temperature within a zone and a temperature set point of the zone [par. 0041]"); and 
wherein the primary user interface relays the determination to the control module ("the master temperature control device may send a control signal to adjust a position of a damper based on a difference between a temperature within a zone and a temperature set point of the zone [par. 0041];" where Gillette in the combination teaches, "the thermostat 102 may communicate with the HVAC system 104 through the control base 106 [par. 0044]").
The combination does not explicitly teach the sensor being an IAQ sensor to sense air quality, the parameter indicative of the air quality, and determining whether the air quality of each zone meets an air quality requirement.
In an analogous art (vent control), Sinha teaches an IAQ sensor to sense air quality ("The air quality sensor 1034 can be configured to measure an air quality of air flowing through the smart vent 706 and/or within the zone of the smart vent 706 [par. 0166]"), wherein a parameter indicative of the air quality of the plurality of zones is communicated to a primary user interface ("The vent controller 1010 can be configured to receive air quality measurements for the air quality sensor 1034 and communicate the air quality measurements to the thermostat 400 via the communication interface 1002 [par. 0166]" and "The thermostat 400 can be configured to communicate the control decisions to the smart vents 906-910, and the smart vent 706, and/or the smart vent 708 [par. 0148]"), and determining whether the air quality of each zone meets an air quality requirement ("the vent controller 1010 can be configured to operate the louvers 800 of the smart vent 706 to improve the air quality of the zone which the smart vent 706 is located within based on the measurements of the air quality sensor 1034 [par. 0166]").
Sinha further teaches, "In these systems, there is no local control within various rooms of the building, i.e., the systems lack local control and environmental personalization of various rooms and/or areas of the building [par. 0003]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the teachings of Atchison and Gillette, to include Sinha's concept of managing indoor air quality, for the benefit of providing improved air quality to the various zones. The combination yielding a method where indoor air quality is controlled via the method that indoor air temperature is controlled by the combination of Atchison and Gillette. 

With regard to claim 8, the combination above teaches the system of claim 7. Sinha in the combination further teaches wherein, when the primary user interface determines that the air quality of at least one zone does not meet the air quality requirement ("The vent controller 1010 can be configured to receive air quality measurements for the air quality sensor 1034 and communicate the air quality measurements to the thermostat 400 via the communication interface 1002 [par. 0166]" and "The thermostat 400 can be configured to communicate the control decisions to the smart vents 906-910, and the smart vent 706, and/or the smart vent 708 [par. 0148]"), the control module activates the at least one controlled device associated with the at least one zone ("the vent controller 1010 can be configured to operate the louvers 800 of the smart vent 706 to improve the air quality of the zone which the smart vent 706 is located within based on the measurements of the air quality sensor 1034 [par. 0166];" where, as established in claims 1 and 7 above, the combination teaches the primary user interface controlling the vents through the control module).

With regard to claim 9, the combination above teaches the system of claim 7. Sinha in the combination further teaches wherein, when the primary user interface determines that the air quality of the plurality of zones satisfies the air quality requirements, the control module activates the controlled devices (" the air quality manager 1110 can be configured to receive outdoor air quality data. In some embodiments, the air quality manager 1110 can be configured to open the louvers only if the outdoor air quality measured by the air quality sensor 1034 is better than indoor air quality, e.g., the outdoor air quality levels are higher than the indoor air quality levels [par. 0177];" where Gillette in the combination teaches, "the thermostat 102 may communicate with the HVAC system 104 through the control base 106 [par. 0044].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Atchison in view of Gillette further in view of Redding et al. ("Redding") [U.S. Pub. 2014/0370879].

With regard to claim 10, the combination above teaches the system of claim 1. Although Atchison in the combination further teaches wherein the primary user interface includes a wi-fi module  ("The wireless communication device 190 may be configured to establish a connection with the associated zone temperature control device 104 and/or the master temperature control device 112 [par. 0058]") and Gillette in the combination teaches the primary user interface communicating with a mobile application  ("a user may select a set-point temperature, and a mode from an application installed on the mobile device 144. The user may also utilize the mobile device 144 to select either the thermostat 102 or the control base 106 the primary device [par. 0045]"), 
the combination does not explicitly teach to communicate with a mobile application via an external server.
However, it is old and well known in the art to utilize an external server to communicate with a mobile application.
In an analogous art (HVAC control), Redding teaches communicating with a mobile application via an external server ("the central server may transmit to the smartphone a URI for downloading an app for controlling the thermostat. The smartphone may display a prompt asking the houseguest whether he/she would like to install the app. In response to the houseguest agreeing, the smartphone may automatically download the app using the URI and install the app. As part of this process, the smartphone may automatically and securely configure itself to use relevant information from the server with the app, such as Wi-Fi network credentials, user account information, language and usability preferences, etc. so that it can control the thermostat [par. 0077]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized an external server as taught by Redding, with Atchison and Gillette's teaching of a mobile application, for the benefit of easily operating and maintaining the mobile application. 

Claims 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Atchison in view of Gillette further in view of Kates [U.S. Pub. 2006/0071089].

With regard to claim 11, the combination of Atchison and Gillette teaches the system of claim 1. Although Atchison in the combination teaches the primary user interface (as presented in claim 1), the combination does not explicitly teach wherein at least one of the plurality of inputs of the primary user interface concerns a zone of the plurality of zones other than the first zone; and wherein the input concerning a zone of the plurality of zones other than the first zone is communicated to the secondary user interface from the primary user interface. 
In an analogous art (HVAC control), Kates teaches wherein at least one of a plurality of inputs of a primary user interface concerns a zone of a plurality of zones other than a first zone; and wherein an input concerning a zone of a plurality of zones other than the first zone is communicated to a secondary user interface from a primary user interface ("the occupants use the central system console 1300 to set the setpoint and priority of each zone, and the zone thermostats to override (either on a permanent or temporary basis) the central settings [par. 0091]" and "a central control system 710 communicates with one or more zone thermostats 707 708 [par. 0055]" and "zone thermostat 1100 … The controller 1101 uses the visual display 1110 to show the current temperature, setpoint temperature [par. 0066]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Atchison and Gillette's teachings of a primary and secondary user interfaces, to include Kates' teachings of using a central interface to set a setpoint of each zone, for the benefit of adding convenience for a user by allowing them to set the setpoint of various zones from a single location.  

With regard to claim 13, the combination of Atchison and Gillette teaches the system of claim 1. Although Atchison in the combination teaches wherein the primary user interface transmits the signals to the control module ("the master temperature control device 112 may send a control signal to a respective damper assembly 106 [par. 0051];" where Gillette in the combination teaches, "the thermostat 102 may communicate with the HVAC system 104 through the control base 106 [par. 0044]"), 
the combination does not explicitly teach the signals based on a priority associated with each of the plurality of zones .
In an analogous art (HVAC control), Kates teaches transmitting signals based on a priority associated with each of a plurality of zones ("The central system determines how much to open or close ECRVs 702-705 according to the available heating and cooling capacity of the HVAC system and according to the priority of the zones [par. 0091]").
Kates further teaches, "for example, if zone 711 corresponds to a bedroom and zone 712 corresponds to a living room, zone 711 can be given a relatively lower priority during the day and a relatively higher priority during the night. As a second example, if zone 711 corresponds to a first floor, and zone 712 corresponds to a second floor, then zone 712 can be given a higher priority in summer (since upper floors tend to be harder to cool) and a lower priority in winter (since lower floors tend to be harder to heat) [par. 0058]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have modified Atchison and Gillette's teachings, to include Kates teachings of priorities, for the benefit of improving user comfort during different times of the day or different parts of the year.

With regard to claim 14, the combination above teaches the system of claim 13. Kates in the combination further teaches wherein the priority associated with each of the plurality of zones is further associated with inputs received by the user at the primary user interface ("The occupants can specify zone temperature settings, priorities, and thermostat deadbands using the central system 1300 and/or the zone thermostats [par. 0071];" where Atchison in the combination teaches the primary user interface).

With regard to claim 17, the combination of Atchison and Gillette teaches the method of claim 15. Although Atchison in the combination teaches the primary user interface and signals directed to the computing device based on one or more inputs from the user  ("the master temperature control device 112 may send a control signal to a respective damper assembly 106 [par. 0051];" where Gillette in the combination teaches, "the thermostat 102 may communicate with the HVAC system 104 through the control base 106 [par. 0044]"),
the combination does not explicitly teach prioritizing  signals.
In an analogous art (HVAC control), Kates teaches prioritizing signals based on one or more inputs from the user ("The occupants can specify zone temperature settings, priorities, and thermostat deadbands using the central system 1300 and/or the zone thermostats [par. 0071] and "The central system determines how much to open or close ECRVs 702-705 according to the available heating and cooling capacity of the HVAC system and according to the priority of the zones [par. 0091]").
Kates further teaches, "for example, if zone 711 corresponds to a bedroom and zone 712 corresponds to a living room, zone 711 can be given a relatively lower priority during the day and a relatively higher priority during the night. As a second example, if zone 711 corresponds to a first floor, and zone 712 corresponds to a second floor, then zone 712 can be given a higher priority in summer (since upper floors tend to be harder to cool) and a lower priority in winter (since lower floors tend to be harder to heat) [par. 0058]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have modified Atchison and Gillette's teachings, to include Kates teachings of priorities, for the benefit of improving user comfort during different times of the day or different parts of the year.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Atchison in view of Gillette further in view of Ajax et al. ("Ajax") [U.S. Pub. 2018/0299151].

With regard to claim 12, the combination of Atchison and Gillette teaches the system of claim 1. Although Atchison in the combination teaches the primary user interface (as presented in claim 1), the combination does not explicitly teach to monitor an operation time of an environmental control system over a predetermined period of time; and wherein if the operation time of the environmental control system over a predetermine period of time is less than a lower limit, the control module activates the environmental control system.
In an analogous art (HVAC control), Ajax teaches to monitor an operation time of an environmental control system over a predetermined period of time ("the control device 214 determines if the ventilator 808 has already been in operation for the minimum amount of time during the past hour [par. 0083]"); and 
wherein if the operation time of the environmental control system over a predetermined period of time is less than a lower limit, a control module activates the environmental control system ("If the ventilator 808 has not already been run for the minimum time in the last hour, process 900 proceeds to process block 906 … If the ventilator is requested to run, the ventilator 808 may be run at process block 922 [par. 0084]").
Ajax further teaches, "Running the ventilator 808 for a minimum amount of time each hour may be performed to provide fresh (e.g. outside) air flow throughout the building 800 consistently throughout the day [par. 0082]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Ajax's teachings, with the teachings of Atchison and Gillette, for the benefit of ensuring fresh air is provided consistently throughout the day. 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Atchison in view of Gillette further in view of Ribbich et al. ("Ribbich") [U.S. Pub. 2017/0234562].

With regard to claim 16, the combination of Atchison and Gillette teaches the method of claim 15. Although Atchison in the combination teaches the method further comprising receiving, by the primary user interface, one or more inputs ("the master temperature control device 112 may be one of the zone temperature control devices 104, and thus monitor a current temperature and receive an input indicative of a temperature set point for an associated zone 102, in addition to performing the zone control over each of the other zones 102 [par. 0053]"),
the combination does not explicitly teach receiving one or more inputs associated with a weather condition from an external source.
In an analogous art (HVAC control), Ribbich teaches receiving one or more inputs associated with a weather condition from an external source ("Setpoint controller 8004 can be configured to determine an operating setpoint for user control devices 100 and 100a-c. The setpoint may be an energy efficient setpoint and may be based on weather conditions [par. 0376]" and "In step 10010, setpoint controller 8004 can send the operating temperature setpoint to all of user control devices 100 and 100a-c [par. 0387]").
Ribbich further teaches, "setpoint controller 8004 optimizes a function which relates ambient temperature, energy usage, and utility pricing together [par. 0386]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Ribbich's teachings of utilizing a weather condition from an external source, with the teachings of Atchison and Gillette, for the benefit of optimizing temperature, energy usage, and price. 

With regard to claim 18, the combination of Atchison and Gillette teaches the method of claim 15. Although Atchison in the combination teaches the method further comprising receiving, by the primary user interface, one or more inputs ("the master temperature control device 112 may be one of the zone temperature control devices 104, and thus monitor a current temperature and receive an input indicative of a temperature set point for an associated zone 102, in addition to performing the zone control over each of the other zones 102 [par. 0053]"),
the combination does not explicitly teach receiving one or more inputs associated with an energy condition from an external source.
In an analogous art (HVAC), Ribbich teaches receiving one or more inputs associated with an energy condition from an external source (" In step 10008, setpoint controller 8004 can receive utility pricing information and can determine an optimal temperature setpoint [par. 0386]" and "In step 10010, setpoint controller 8004 can send the operating temperature setpoint to all of user control devices 100 and 100a-c [par. 0387]").
Ribbich further teaches, "setpoint controller 8004 optimizes a function which relates ambient temperature, energy usage, and utility pricing together [par. 0386]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Ribbich's teachings of utilizing an energy condition from an external source, with the teachings of Atchison and Gillette, for the benefit of optimizing temperature, energy usage, and price. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy et al. [U.S. Pub. 2017/0228183] teaches a zone damper system with a central thermostat.
	Foster et al. [U.S. Pat. 5,181,653] teaches a central thermostat. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119